DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/596,237 filed on 12/06/2021 in which claims 1-42 have been presented for prosecution in a first action on the merits.
Response to Preliminary Amendments
Acknowledgement is made of preliminary amendment filed on 12/06/2021 and 02/21/2022 in which claims 3,7-14, 20-21,25-32, 34, and 41-42 have been canceled. By this amendment, claims 1-2,4-6,15-19,22-24,33, and 35-40 are now pending in the application.
Acknowledgement is made of preliminary amendment filed on 06/06/2022 in which claim 37 is currently amended while claims -2,4-6,15-19,22-24,33, and 35-36,38-40 have been previously presented. By this amendment, claims 1-2,4-6,15-19,22-24,33, and 35-40 are now pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/21/2022 has been considered and placed of record. An initialed copy is attached herewith.
Priority
Acknowledgment is made of Applicant's benefit claim to International ApplicationPCT/IB2020/055228, filed on 3 June 2020, of which this Application is a National Stage entry
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/859,272, filed on 06/10/2019 of which PCT/IB2020/055228 claims provisional priority.
 Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 recites in line 5, the limitations of, “the first terminal of the battery compartment…”.  There is insufficient antecedent basis for this underlined limitation in the claim.
There is insufficient antecedent basis for this underlined limitation in the claim.
Claim 40 is objected to because of the following informalities:  Claim 40 recites in line 3, the limitations of, “…articulating the adapter from the second position to the first position using the holder portion and 5Application No.:the articulating joint…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites in line 5, the limitations of, “the first terminal of the battery compartment…”.  There is insufficient antecedent basis for this underlined limitation in the claim.
Claim 40 recites in line 3, the limitations of, “…articulating the adapter from the second position to the first position using the holder portion and 5Application No.:the articulating joint…”.
Furthermore,  MPEP 2173.05(p) states that in a PRODUCT AND PROCESS IN THE SAME CLAIM, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
Claims 38-40 depend directly from claim 37 and thus are also rejected for the same reasons.
Allowable Subject Matter
Claims 19,22-24,33, and 35-36  are allowed over the prior art of record.
The prior art of record either taken alone or in combination fails to teach or reasonably suggest, in the claimed combination,
As in claim 19: An electronic device comprising among other patentable features “…an adapter adapted to be removably received in the battery compartment, the adapter adapted to selectively receive the at least one first battery, the adapter including: a first section adapted to receive a first portion of the at least one first battery; a second section disposed adjacent to the first section, the second section adapted to receive a second portion of the at least one first battery; and 3Application No.:an articulating joint disposed between the first section and the second section, the articulating joint adapted to selectively articulate the first section relative to the second section to move the adapter between a first position and a second position, wherein, in the first position, the adapter is adapted to be aligned in the battery compartment, and wherein, in the second position, the adapter is adapted to be removably secured in the battery compartment.
Claims 22-24, 33,35, and 36 depend directly from claim 19 and therefore are allowable for the same reasons.
Claims 1-2,4-6,15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable features, an adapter comprising, a first section … a second section disposed adjacent to the first section, the second section adapted to receive a second portion of the at least one first battery; and an articulating joint disposed between the first section and the second section, the articulating joint adapted to selectively articulate the first section relative to the second section to move the adapter between a first position and a second position, wherein, in the first position, the adapter is adapted to be aligned in the battery compartment, and wherein, in the second position, the adapter is adapted to be removably secured in the battery compartment”.
Claims 2,4-6,15-18 depend directly from claim 1 and therefore are allowable for the same reasons.
Claims 37-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,354,301 to Noguchi et al., (Noguchi) discloses a DC adapter and electronic apparatus using the same.
US 2022/0209479 to Mizrahi et al., (Mizrahi) discloses a battery pack with electrical connector mechanism that maintains waterproof integrity of portable electronic device.
US 2017/0331082 to Kawamata et al., (Kawamata) discloses the general state of the art regarding an electric device that includes a compact cover that is easy to open and close.
USPAT 11,424,491 to Väin et al., (Väin) discloses a battery and a system for swapping and/or charging a battery of a mobile robot.
USPAT 10,587,133 discloses the general state of the art regarding a cradle mounting system for electronic device and  detachable battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                            September 8, 2022